Citation Nr: 0729796	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, to include a rating in excess of 10 
percent earlier than July 20, 2006.

2.  Entitlement to a compensable rating for hepatitis C.

3.  Entitlement to service connection for peripheral vascular 
disease, to include as due to herbicide exposure.

4.  Entitlement to service connection for a right leg below 
the knee amputation, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1966.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2004 and March 2005 rating decisions.


FINDINGS OF FACT

1.  The veteran was first prescribed medication to regulate 
his diabetes mellitus on July 20, 2006.

2.  The veteran has not required the use of insulin to treat 
his diabetes mellitus.

3.  Treatment records fail to show that the veteran's 
hepatitis C has been productive of anorexia.

4.  The medical evidence fails to demonstrate that it is as 
likely as not that the veteran's peripheral vascular disease 
was caused by either his time in service or by his diabetes 
mellitus. 

5.  The medical evidence when considered as whole fails to 
demonstrate that the amputation of the veteran's right leg 
below the knee was caused by his diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
diabetes mellitus, to include a rating in excess of 10 
percent earlier than July 20, 2006, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.119, Diagnostic Code (DC) 7913 (2006).

2.  Criteria for a compensable rating for hepatitis C have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.114, DC 7354 (2006).

3.  Criteria for service connection for peripheral vascular 
disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

4.  Criteria for service connection a right leg amputation 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Diabetes mellitus

The veteran testified that he believes he is entitled to a 
rating in excess of 20 percent for his diabetes mellitus 
because he is in worse shape and cannot work or do anything 
around the house, stating that after five minutes of doing 
any activity he is out of breath and needs to sit down.  He 
indicated that he was currently taking Metformin for his 
diabetes; and stated that he was on a restricted diet.  

The veteran was initially rated at 10 percent for his 
diabetes mellitus under 38 C.F.R. § 4.119, DC 7913, which was 
made effective the date of the veteran's claim.  His rating 
was increased 20 percent which was made effective July 20, 
2006, the first day medical evidence demonstrated that he was 
prescribed medication to treat his diabetes.  Under DC 7913, 
a 10 percent rating is assigned when a veteran's diabetes is 
manageable by restricted diet only; a 20 percent rating is 
assigned when treatment of diabetes mellitus requires either 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet; and a 40 percent rating is assigned 
when treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.
 
It is noted that all compensable complications of diabetes 
are to be separately evaluated unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process.

A treatment record from December 2004 noted that the veteran 
had gained 38 pounds and a change in diet was discussed.  
Treatment records dated in January and February 2005 indicate 
the veteran underwent at least six sessions of diabetes 
education, but there was no indication that any medication 
was required at that point to regulate his diabetes.

The veteran underwent a VA examination in March 2005 at which 
it was noted that he had been on a diet for his diabetes 
mellitus, but had never been on any medication or insulin to 
treat his diabetes.  It was noted that the veteran had 
erectile dysfunction for a number of years, and the examiner 
opined that hypertension, hyperlipidemia and erectile 
dysfunction were not related to the veteran's diabetes.

In June 2005, it was noted in a VA treatment record that the 
veteran had borderline diabetes mellitus, but was not on any 
medication for it.  Treatment records from May 2005, February 
2006, May 2006, and March 2007 indicate no change in the 
veteran's diet.  A treatment record dated July 6, 2006 
indicated that the veteran did not require any medication for 
his diabetes, and it was noted that he had neither diabetic 
retinopathy nor any active eye disease.  On July 20, 2006, a 
VA treatment record reflects that the veteran was started on 
Metformin (an oral hypoglycemic agent).

The veteran underwent a second VA examination in November 
2006 at which it was noted that he was taking Metformin twice 
per day and that his diet was controlled by portions.  The 
examiner indicated that the veteran had gained 40 pounds over 
the previous two years, but his activity had not been 
restricted previously.  It was also noted that the veteran 
had had no problems with hypoglycemia or ketoacidosis and he 
had not been hospitalized as a result of his diabetes.

In February 2007, a VA treatment record notes that the 
veteran had no complaints and had tolerated the initiation of 
Metformin with no side effects.

The medical records including examination reports and 
outpatient treatment records fail to show that insulin has 
been required to treat the veteran's diabetes, and the 
veteran did indicate otherwise at his hearing before the 
Board.  As such, the criteria for a rating in excess of 20 
percent have not been met, and the veteran's claim is 
therefore denied in this regard.

The first record of the veteran being prescribed an oral 
hypoglycemic agent to treat his diabetes was dated July 20, 
2006.  Prior to that date there is no evidence that the 
veteran used medication for his diabetes, and a treatment 
record from two weeks earlier specifically indicated that the 
veteran was not on any medication for his diabetes.  As such, 
the veteran's claim for a rating in excess of 10 percent for 
his diabetes earlier than July 20, 2006 is denied.

The medical opinions of record found the veteran's 
hypertension, hyperlipidemia, and erectile dysfunction were 
unrelated to his diabetes mellitus; and the veteran does not 
have any diabetic retinopathy.  As such, the evidence has 
failed to show the presence of any compensable disabilities 
related to the veteran's diabetes that must be rated 
additionally.

Hepatitis C

The veteran testified that he was always tired as a result of 
his hepatitis C, but he indicated that he was not on any 
medication specifically for hepatitis C.

The veteran currently receives a noncompensable rating which 
is assigned under 38 C.F.R. § 4.114, DC 7354 for 
nonsymptomatic hepatitis C.  A 10 percent rating is assigned 
when hepatitis C causes intermittent fatigue, malaise, and 
anorexia; or when it causes incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.

An "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  See 38 C.F.R. § 4.114, DC 7354, Note (2).

While the veteran testified that he is often fatigued, VA and 
private treatment records have failed to show any evidence of 
anorexia or of incapacitating episodes as a result of the 
veteran's hepatitis C.  As such, the criteria for a 
compensable rating for hepatitis C have not been met, and the 
veteran's claim is denied.


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

The veteran testified that he believes that his peripheral 
vascular disease, and resultant amputation of his right leg 
below the knee, is related to service, because several of the 
men he served closely with in the Republic of Vietnam also 
had leg problems.  The veteran denied having any problems 
while in service and indicated that he was not diagnosed with 
peripheral vascular disease for many years after service.  
The veteran's right leg was amputated in January 2003.  

Service medical records are silent for any diagnosis of 
peripheral vascular disease, and the veteran's vascular 
system was found to be normal on his separation physical.  
The veteran's claims file is also void of a medical opinion 
of record linking his peripheral vascular disease to his time 
in service.

The veteran also suggested that exposure to herbicides in 
Vietnam may have caused him to develop peripheral vascular 
disease.  Service connection may be granted on a presumptive 
basis for certain diseases associated with exposure to 
certain herbicide agents while serving in the Republic of 
Vietnam.  The exclusive list of diseases which are covered by 
this presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(meaning transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset); porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The veteran's claims file is void of any evidence linking the 
onset of his peripheral vascular disease to his time in 
service; and peripheral vascular disease is not a presumptive 
condition for which service connection will be granted based 
on herbicide exposure.  As such, service connection for 
peripheral vascular disease is denied on both a direct basis 
and on a presumptive basis.

The veteran has also suggested that his peripheral vascular 
disease may be related to his diabetes mellitus.

The veteran underwent a VA examination in March 2005 at which 
it was noted that the veteran had "hot feelings" in his 
left foot much of the time, which had been going on for years 
(long before he was ever diagnosed with diabetes).  The 
examiner opined that the veteran's peripheral vascular 
disease and leg amputation were not related to his diabetes.

The veteran underwent another VA examination in November 2006 
in part to address the etiology of his peripheral vascular 
disease.  After examining the veteran, the examiner indicated 
that the veteran's peripheral vascular disease was due to his 
hypertension, smoking, and atherosclerosis, and was not 
caused by the veteran's diabetes mellitus.  The examiner also 
opined that the veteran's hypertension was unrelated to his 
diabetes mellitus.

As such, the only two medical opinions addressing the 
etiology of the veteran's peripheral vascular disease found 
that it was not caused by his diabetes mellitus.  
While the veteran believes that his peripheral vascular 
disease was caused by his diabetes mellitus, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim of entitlement 
to service connection for peripheral vascular disease is 
denied.

There is also a contention in the veteran's file that the 
amputation of his right leg below the knee may have been 
caused by his diabetes mellitus.

In support of this contention, the veteran submitted an April 
2005 letter from his private doctor, Dr. Yurvati, in which 
Dr. Yurvati indicated that it was more likely than not that 
the veteran's need for his amputation was a direct result of 
his diabetes.  

However, Dr. Yurvati provided no rationale for his 
conclusion, and the veteran's leg was amputated before the 
veteran was even diagnosed with diabetes mellitus.  
Additionally, in an October 2002 letter Dr. Yurvati indicated 
that the veteran was negative for diabetes and stated that he 
suspected underlying peripheral vascular disease as the basis 
for the veteran's calf and leg pain; and Dr. Yurvati's notes 
from the amputation of the veteran's leg in January 2003 (and 
his notes leading up to the amputation) also indicate that 
the veteran had severe peripheral vascular disease in the 
amputated leg, and make no mention of diabetes.  

As noted above, the examiner at the veteran's VA examination 
in March 2005 opined that the veteran's leg amputation was 
not related to his diabetes, but rather was the result of 
peripheral vascular disease, noting that veteran had foot 
problems for years before he was diagnosed with diabetes.
 
While the veteran believes that his diabetes mellitus is 
responsible for his leg being amputated, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu, at 494-495.  

The veteran's private doctor opined that the veteran's 
diabetes was the cause of the amputation of his leg.  
However, he provided no rationale for his opinion; and a bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  In this case, 
the veteran was not even diagnosed with diabetes mellitus 
until after his leg was amputated, and the private doctor 
found the veteran not even to have diabetes mellitus several 
months before he amputated the veteran's leg.  Meanwhile, a 
VA examiner specifically found that the veteran's amputation 
was the result of his peripheral vascular disease and was not 
caused by his diabetes mellitus.  As such, the preponderance 
of evidence fails to show that the veteran's diabetes 
mellitus caused the need for his right leg to be amputated; 
and therefore the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in July 2003, February 2005, October 2006, and November 
2006, which informed the veteran of all four elements 
required by the Pelegrini II Court as stated above with 
regard to each issue on appeal.  The letters also informed 
the veteran how effective dates and disability were 
calculated
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for diabetes mellitus, to 
include a rating in excess of 10 percent earlier than July 
20, 2006, is denied.

A compensable rating for hepatitis C is denied.

Service connection for peripheral vascular disease is denied.

Service connection for a right leg below the knee amputation 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


